DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-8, 11-13, 16-19, and 23-30 are currently pending.
	All claims are rejected.

Response to Arguments
Applicant remarks on pages 10-13 that the prior art applied in the rejections do not teach the claimed subject matter of claim 1. 
Examiner would like to note that the remarks only provide evidence of individual deficiencies of the references and not as applied in the rejections and therefore does not show nonobviousness in the rejection of the claims. See MPEP 2145(IV).
Applicant remarks on pages 13-14 of Applicant’s responses filed 09/13/2021 that Nezafat (US20060253015A1) only provides visual determination of a most quiescent period through a scout image which does not provide the phase-sensitive, signed-magnitude, and time-resolved features of the image of the region of interest in paragraph 42 and as such fails to teach the claimed obtaining vessel wall images. 
Examiner respectfully disagrees.
The claim requires acquisition of images of a vessel wall. Nezafat clearly accomplishes this by acquiring whole vessel images that are phase-sensitive, signed-magnitude, and time-resolved as illustrated in the rejection below. Here, at least figs. 10A and 10B provide boundary information regarding the arteries alongside their position within the region of interest.  

Examine respectfully disagrees. 
The argument for a reduced resolution image resulting from Lin does not disqualify Nezafat’s teaching of acquiring cine image frames within the required acquisition window as claimed. Furthermore, assertions about the quality of the image produced in the claimed method are actually not part of the claimed limitations and appear to be read from the specification into the claims. 
Applicant further asserts on page 14 that Lin (US 20080012564) only teaches a low resolution imaging technique and as such would not attain the phase-sensitive, signed-magnitude, time-resolved image of a vessel wall as required by claim 1.
Examiner respectfully disagrees. 
Again, the argument for a reduced resolution image resulting from Lin does not disqualify Lin’s teaching of acquiring cine image frames within the required acquisition window as claimed. Furthermore, assertions about the quality of the image produced in the claimed method are actually not part of the claimed limitations and appear to be read from the specification into the claims. 
Applicant further remarks on page 14-15 that the combination of the Nezafat and Lin would render the ECG triggering process of Nezavat inoperable as it would unable performing the scout scan with the requisite resolution using the techniques of Lin thereby rendering Nezafat unsuitable for its intended purpose.

Examiner would like to note that “"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Here, the suggestion that a resultant image of reduced quality would occur when Nezafat and Lin are combined does not invalidate the combination of their teachings to arrive at the suggested images. That is, Nezafat teach the phase-sensitive, signed-magnitude, time-resolved image of the artery even if, as the Applicant asserts, the image of the artery has a reduced resolution. 
Applicant further asserts on page 15 that Fayad (US 20050010104) does not teach that the time interval between the image frames is between 5ms to 50ms. 
Examiner respectfully disagrees. 
Paragraph 25 states “The fill time between two consecutive REX modules is Tau, as shown by the equation below. Tau (10-50 ms) is added to achieve equal time spacing between REX modules, thereby keeping TRDB constant”. The time between two consecutive REX modules refers includes the time from one set of data acquisition to the next set of acquired frames. 


Withdrawn Objections
The objections to the drawings have been withdrawn pursuant of applicant's amendments filed on 09/13/2021.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 09/13/2021, rejections made to claims 16, 18-19, 24 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Pursuant of applicant's amendments filed on 09/13/2021, rejections made to claim 17 under 35 U.S.C. 101, has been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 1-6, 11, 17, 23-24, and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat, et al. US 20060253015, hereafter referred to as “Nezafat” (included in IDS filed 02/20/2015), in view of Lin, F. US 20080012564, hereafter referred to as “Lin”. 

Regarding claim 1, Nezafat teaches an imaging method (see fig. 1a) comprising: 
receiving a trigger signal (see fig. 3 and paragraph 13 for the ECG-trigger signal); 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), applying a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
after lapse of the trigger delay commenced at trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquiring a plurality of time-resolved cine images using an acquired k-space for each individual image using both phase and magnitude components of the k-space of the slice of the region of interest of the subject to obtain a plurality of time-resolved cine image frames of a vessel wall (see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary artery depicted in figs. 10A and 10B)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
wherein a navigator pulse is applied directly before acquiring the plurality of time-resolved cine images (see fig. 3 and paragraph 38 for the navigator pulse); and 
wherein lung motion is tracked in order to compensate for lung-motion-induced changes in an anatomical location of the region of interest of the subject (see paragraph 42 for the respiratory motion tracking).
Nezafat does not teach an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames.
However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 2, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein the trigger signal is a cardiac cycle signal (see fig. 3 and paragraph 38 for the ECG trigger).

Regarding claim 3, Nezafat in view of Lin teaches all the limitations of claim 2 above.
Nezafat further teaches wherein the cardiac cycle signal is an R-wave (see fig. 3 and paragraph 38 for the ECG trigger including an R-wave).

Regarding claim 4, Nezafat in view of Lin teaches all the limitations of claim 2 above.
Nezafat further teaches that the trigger delay corresponds to the time period between the cardiac cycle signal and a period of minimal myocardial motion (see fig. 3 for the trigger cycle occurring at the end of the ECG trigger till the beginning of the image acquisition 304 before the start of the next wave and paragraph 42 for the quiescent period during which the image acquisition occurs).

Regarding claims 5 and 6, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein the region of interest is a blood vessel and wherein the region of interest is a coronary artery, respectively (see figs. 10A, 10B and paragraph 42 for the scan of the coronary artery). 

Regarding claim 11, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat teaches wherein the plurality of time-resolved cine image frames are consecutive (see image acquisition sequence 304 of fig. 3 and paragraph 38).

Regarding claim 17, Nezafat in view of Lin teaches all the limitations of claim 1 above.
see paragraph 43 for the stand alone computer, including computer readable medium, paragraph 28, from which the data sets are retrieved for analyses).

Regarding claim 23, Nezafat in view of Lin teaches all the limitations of claim 1 above.
wherein the trigger signal is based on a cardiac cycle (see fig. 3 and paragraph 38 for the ECG trigger) and wherein the method is repeated: every cardiac cycle (fig. 3 shows an exemplary R-R wave of a train of R-waves, within which the sequence in paragraph 42 is executed, so while Nezafat does not explicitly state that the sequence is repeated every cardiac cycle it would have been obvious to one of ordinary skill at the time of the invention that the sequence is repeated in order to acquire the complete image)

Regarding claim 24, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein at least 75% of a vessel of interest is visible in at least one of the plurality of time-resolved cine image frames (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Regarding claim 26, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat teaches wherein the slice is a two-dimensional slice (see paragraph 9 for the selection of the slice thickness).

Regarding claims 27, Nezafat in view of Lin teaches all the limitations of claim 1 above.
see paragraph 43).

Regarding claim 28, Nezafat teaches a non-transitory computer readable medium containing program instructions that, when executed by a computer, configure the computer (see paragraph 9 for the computer readable medium containing computer executable instructions for the imaging method) to:
receive a trigger signal (see fig. 3 and paragraph 13 for the ECG-trigger signal); 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), apply a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
after lapse of the trigger delay commenced at the trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquire a plurality of time-resolved cine images of the slice of the region of interest of the subject from an imaging device using an acquired k-space for each individual image using both the phase and magnitude components of the k-space (see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary arteries)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
see fig. 3 and paragraph 38 for the navigator pulse);
wherein lung motion is tracked to compensate for lung-motion-induced changes in an anatomical location of the region of interest (see paragraph 42 for the respiratory motion tracking).
Nezafat does not teach to obtain a plurality of time-resolved cine image frames with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames. 
However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20 msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 29, Nezafat teaches a magnetic resonance imaging device (see fig. 2 and paragraph 29) comprising: 
a magnetic field gradient controller (see gradient controller 206 of fig. 2) programmed to control operation of a magnetic field gradient amplifier to alter a spinning frequency of atomic nuclei within a subject (see paragraph 29); 
a radio frequency pulse controller (axial magnet controller 204 of fig. 2) programmed to control operation of a radiofrequency transmitter to apply radiofrequency pulses to a region of interest within the subject (see paragraph 29); 
paragraph 28 and fig. 2 disclose a representative MRI apparatus which naturally includes an analog/digital signal converter for converting the analog signals received by a by the receiver coil 214 (see paragraph 30))
an imaging sequence controller (see controller/interface 202 of fig. 2 and paragraph 28) programmed to: 
receive a trigger signal (see gradient controller 206 of fig. 2); 
instruct the radiofrequency pulse controller (see paragraph 28 for the command sequence) to, 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), applying a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
instruct the analog/digital signal converter (see paragraph 28 for the command sequence) to, 
after lapse of the trigger delay commenced at trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquiring a plurality of time-resolved cine images using an acquired k-space for each individual image using both phase and magnitude components of the k-space of the slice of the region of interest of the subject to obtain a plurality of time-resolved cine image frames of a vessel wall (see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary artery depicted in figs. 10A and 10B)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
wherein a navigator pulse is applied directly before acquiring the plurality of time-resolved cine images (see fig. 3 and paragraph 38 for the navigator pulse); and 
wherein lung motion is tracked in order to compensate for lung-motion-induced changes in an anatomical location of the region of interest of the subject (see paragraph 42 for the respiratory motion tracking).
Nezafat does not teach an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames.
However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 30, Nezafat teaches in view of Lin teaches all the limitations of claim 29 above. 
see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 5 above, and further in view of Silber H. (US 20120123240), hereafter referred to as “Silber”.

Regarding claims 7 and 8, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat in view of Lin does not teach that the region of interest is a peripheral vessel, and the region of interest is selected to include at least one of: a carotid artery, a femoral artery, a pulmonary artery, a gastrointestinal vessel, and a renal artery. 
However, Silber teaches in paragraph 124 that an ECG-gated, phase contrasted MR pulse sequence was used to acquire an image of the femoral artery in a subject. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Nezafat’s of imaging the coronary arteries as modified by Lin for imaging femoral arteries the way Silber does to improve adaptability of in its clinical application. See paragraph 14 of Silber. 

s 12-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 11 above, and further in view of Fayad, et al., US 20050010104, hereafter referred to as “Fayad” (included in IDS dated 02/20/2015). 

Regarding claims 12 and 13 Nezafat in view of Lin teaches all the limitations of claim 11 above.
However, Nezafat in view of Lin does not teach wherein a temporal offset between the plurality of time-resolved cine image frames is substantially uniform and wherein the temporal offset is between about 5 ms and about 50 ms, respectively.
However, Fayad teaches a double-inversion recovery protocol (see figs. 1-2 and paragraph 16) including consecutive acquisition sequences (see fig.1), with acquisition intervals of 10-50 ms (paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol, as modified by Lin, with Fayad’s interval between the acquisition sequences to achieve faster image acquisition. See paragraph 7 of Fayad.

Regarding claim 16, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat in view of Lin does not teach wherein the plurality of time-resolved cine image frames are captured between 150 ms and about 225 ms after application of the non-selective inversion radiofrequency pulse.
However, Fayad teaches a double-inversion recovery protocol (see figs. 1-2 and paragraph 16) including consecutive acquisition sequences (see fig.1), with total readout times ranging from 113 to 265 msec (paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol, as modified by Lin, with Fayad’s interval between the acquisition sequences to achieve faster image acquisition. See paragraph 7 of Fayad.


Claims 18-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 1 above, and further in view of Parker, et al. US 20120083687, hereafter referred to as “Parker”. 

Regarding claim 18, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches presenting the plurality of time-resolved cine image frames to a user (see display 220 of fig. 2); 
receiving a selection of one or more images from the plurality of time- resolved cine image frames (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full); 
Nezafat in view of Lin does not teach calculating vessel thickness based on the one or more images.
However, Parker teaches a cine Turbo Spin Echo imaging protocol, see paragraph 26, where as seen in figs. 6A-6C, vessel wall thickness is depicted from the images. See paragraphs 43 and 48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol as modified by Lin with Parker’s protocol to accurately depict vessel wall thickness. See paragraph 48 of Parker. 

Regarding claim 19, Nezafat in view of Lin and Parker teaches all the limitations of claim 18 above.
Nezafat further teaches wherein at least 75% of a vessel of interest is visible in the one or more images (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Regarding claim 25, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat in view of Lin fail to teach wherein the slice of the region of interest contains a cross-section of a vessel and wherein the method further comprises: calculating a thickness of the vessel.
However, Parker teaches a cine Turbo Spin Echo imaging protocol, see paragraph 26, where as seen in figs. 6A-6C, vessel wall thickness is depicted from the images. See paragraphs 43 and 48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol as modified by Lin with Parker’s protocol to accurately depict vessel wall thickness. See paragraph 48 of Parker. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stehning, et al. “Advances in Coronary MRA from Vessel Wall to Whole Heart Imaging”, Magn. Reson. Med. Scil, Vol. 6, No. 3, pp. 157-170, 2007 teaches cardiac motion correction in coronary magnetic resonance angiography.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793